Citation Nr: 1744574	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-19 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of heat stroke or heat sensitivity.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active military service from November 1972 to November 1975.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran and his spouse testified before the undersigned during an August 2015 travel Board hearing at the RO.  A transcript of the hearing is of record.

When this case was previously before the Board in December 2015, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  These records were reviewed in connection with the decision below to ensure thorough analysis of the evidence of record. 


FINDING OF FACT

A disability manifested by heat stroke or heat sensitivity has not been demonstrated at any time during the pendency of this appeal.


CONCLUSION OF LAW

The criteria for service connection for a disability manifested by heat stroke or heat sensitivity are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in an October 2011 letter.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

The Board observes that the Veteran's service treatment records are incomplete, to specifically include records from his service in Korea.  In cases where records are lost or presumed lost, a heightened duty is imposed on the Board to consider the applicability of the benefit-of-the-doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran was provided a hearing before the undersigned in August 2015.  As there is no allegation that the hearing provided to the appellant was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

This claim was remanded in December 2015 to obtain the Veteran's service personnel record, any service treatment records from Korea, any VA treatment records prior to July 2011 and since February 2013, and any additional treatment records from Dr. P.  Subsequently, service personnel and VA treatment records were added to the electronic record.  In addition, efforts were made to obtain service treatment records from Korea and records from Dr. P.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Heat stroke or heat sensitivity is not a chronic disease listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303 (b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Analysis

The Board has reviewed all the evidence in the electronic claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veteran contends that service connection is warranted for residuals of heat stroke / heat sensitivity as related to his service in Fort Hood, Texas, and in Korea.  He testified before the undersigned that the first time he got really sick in the heat was in service in Fort Hood, Texas.  He stated that he was treated for heat stroke while in the military and when he was in Korea, with the 38th Brigade (TAC), he went to sick call where he was told to drink water, take salt pills, and was put on bed rest. 

In response to the Board's remand, the Veteran was afforded a VA-contracted examination in April 2016 in which he reported no significant symptoms and no heat-related complaints; he stated that he was doing well.  The examiner opined that it was less likely than not that the claimed residual of heat stroke or heat sensitivity were incurred in or caused by a specific in-service illness, event, or injury.  The examiner stated that there was insufficient objective evidence to support a diagnosis for the claimed condition at that time; there were no current symptoms and no current treatment.  The examiner outlined the complaints and treatment received in July 2011 for heat exhaustion.  The Veteran stated that his last episode of heat-related problems was in 2011, at which time the records showed a diagnosis of heat exhaustion and not heat stroke.  The Veteran reported that he recovered from the 2011 incident with no sequelae and had no recurrence of heat-related problems.  The neurological examination did not show any indications of any central nervous system condition.  

The Board finds that Hickson element (1), medical evidence of a current disability, is not satisfied.  

To show a current disability for purposes of a claim for service connection, it is not necessary that the disability be present on the most recent examination.  Instead, it need only be shown that the disability was present at some point since the claim was filed.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  To this point, the Veteran filed the instant claim for service connection in August 2011.  As noted above, in July 2011 the Veteran was treated for heat exhaustion and recovered from the incident with no sequelae and had no recurrence of heat-related problems.  The Board finds that a disability manifested by or stemming from heat stroke or heat sensitivity was not diagnosed at any time during the pendency of this appeal.  To this point, the April 2016 examiner stated that there was insufficient objective evidence to support a diagnosis for the claimed condition at that time; there were no current symptoms and no current treatment.  As such, the claim fails on this basis. 

Nevertheless, for the sake of completeness, the Board will address the second and third Hickson elements.

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Board notes that Veteran's available service treatment records are negative for any finding, complaints, or treatment related to heat stroke or heat sensitivity.  Therefore, Hickson element (2) is not met.  

With regard to Hickson element (3), evidence of a nexus between residuals of heat stroke or heat sensitivity and service, is not satisfied either. 

The Board finds that the VA-contracted examiner made it clear that it was his opinion that it was less likely than not that the claimed residual of heat stroke or heat sensitivity were incurred in or caused by a specific in-service illness, event, or injury.  To this point, the Board notes that medical reports must be read as a whole, and the Board is permitted to draw inferences based on the overall report so long as the inference does not result in a medical determination.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  There are no other medical opinions of record regarding the claimed residuals of heat stroke or heat sensitivity.  Accordingly, the Board concludes that the VA opinion carries significant weight.  

The Board acknowledges that the Veteran is competent to testify as to his belief that his claimed disabilities were related to service.  However, there is nothing in the record to suggest that the Veteran had the appropriate training, experience, or expertise to render a medical opinion regarding etiology.  See 38 C.F.R. § 3.159 (a)(1) (2016) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran was competent to report what he has experienced, he was not competent to ascertain the etiology of any current condition, as the causative factors for such are not readily subject to lay observation.  These assertions are outweighed by the competent and probative medical opinion.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994). 

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit-of-the-doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for residuals of heat stroke or heat sensitivity is denied.


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


